FILED
                            NOT FOR PUBLICATION                              SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50576

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00818-GHK-1

  v.
                                                 MEMORANDUM *
DOUGLAS COLEMAN CRAWFORD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                            Submitted August 30, 2010 **
                               Pasadena, California

Before:        KOZINSKI, Chief Judge, O’SCANNLAIN and GOULD, Circuit
               Judges.

       Sufficient evidence supported the district court’s finding that defendant

distributed fifty or more grams of cocaine base on two separate occasions. See

Jackson v. Virginia, 443 U.S. 307, 318–19 (1979). This isn’t a case where the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                              page 2

district court approximated drug quantity from circumstantial evidence. See

United States v. Culps, 300 F.3d 1069, 1076 (9th Cir. 2002). The weights were

corroborated by expert testimony and defendant’s own admissions as to his

conduct, and we give special deference to the district court’s credibility

determinations. See United States v. Haswood, 350 F.3d 1024, 1028 (9th Cir.

2003).


         AFFIRMED.